Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, 7-10, 12-33 and 35 are pending in a Response dated 07/13/2022 and claims 27-33 and 35 have been withdrawn. Then, Applicant filed a Supplemental Amendment on 08/03/2022 wherein claims 1, 4, 7, 8, 10, 12-33 and 35 are pending. 

Withdrawn rejections:
Applicant's Amendments of 07/13/2022 and Supplemental amendment of 08/03/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 

Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: Claims  27-33 and 35 (method of use). 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 11/21/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The 103 rejection in the Action of 01/13/2022 is withdrawn for the following reasons: the applied art including the Baldwin/Cao/Sun references alone or in combination does not teach an aqueous pharmaceutical composition recited in instant claims 1, 27 and 33: the claimed composition comprises a combination of antiseptic comprising a PVP-I, a steroid comprising mometasone, fluticasone, or budesonide, or salt, ester or any combination, and a polysaccharide comprising deacetylated gellan gum (DGG), and the composition can form a gel in situ upon instillation into a sinonasal cavity of a subject. Baldwin fails to teach specific species of steroid as claimed. Cao and Sun teach DGG is a preferred ion-sensitive type hydrophilic gel materials, but a person would not have used DGG as the gelling material in a formulation containing ionic antiseptic agent PVP-I because when they mix, they immediately form gel before the formulation is instilled into a sinonasal cavity. Further, in Cao the steroid mometasone and budesonide are water insoluble and dispersed in water, and in Sun the corticosteroid is also water-insoluble and therefore, a skilled person would not have expected adding water-insoluble steroids to an aqueous pharmaceutical composition comprising PVP-I, like the claimed invention, will increase their solubility and bioavailability. Accordingly, there is no sufficient motivation to select and combine specific species of antiseptic, steroid, and polysaccharide with their amounts from the teachings of the applied art to achieve the claimed invention. Consequently, the claimed invention is not obvious over the applied art alone or in combination. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 7, 8, 10, 12-33 and 35 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613